                Case 2:17-cv-00218-RSM Document 160 Filed 10/09/19 Page 1 of 1




                            United States District Court
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE

 DANIEL RAMIREZ MEDINA,
            Plaintiff,

          v.                                                     JUDGMENT IN A CIVIL CASE

  U.S. DEPARTMENT OF HOMELAND                                    Case No. C17-218 RSM
  SECURITY, et al,
              Defendants.




        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT: Plaintiff’s Motion for Second Preliminary Injunction, Or, in the
    Alternative, to Compel Compliance with Preliminary Injunction Order (Dkt. #147) is DENIED.
    Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint and Motion for Summary Judgment
    (Dkt. #152) is GRANTED. All of Mr. Ramirez’s claims asserted in his Third Amended Complaint (Dkt.
    #144) are DISMISSED without prejudice. This matter is CLOSED.

       Dated this 9th day of October 2019.



                                                    WILLIAM M. MCCOOL
                                                    Clerk


                                                    /s/ Paula McNabb
                                                    Deputy Clerk
